Citation Nr: 0410689	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-06 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly pension based on the need for the 
regular aid and attendance of another person or by reason of being 
housebound.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from January 1945 to November 1946.  

This case comes before the Board of Veterans' Appeals (Board) from 
a March 1999 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  

In his substantive appeal, VA Form 9, the veteran requested a 
hearing before the Board in Washington, D.C.  And a hearing was 
scheduled for November 2003, but in July 2003 he cancelled the 
hearing, stating that he would be unable to attend it because his 
illnesses precluded him from traveling.


FINDINGS OF FACT

1.  The veteran is receiving a VA pension based on permanent and 
total disability due to several chronic conditions that are not 
service connected.  They are:  coronary artery disease (CAD) with 
hypertension, status post (SP) coronary artery bypass grafting 
(CABG) times two (rated as 60 percent disabling); generalized 
anxiety disorder (rated as 30 percent disabling); arthritis of the 
knees, ankles, and shoulders (rated as 20 percent disabling); 
residuals of a cerebrovascular accident (CVA) with a history of 
seizures (rated as 10 percent disabling); degenerative disc 
disease (DDD) of the cervical spine (rated as 10 percent 
disabling); chronic obstructive pulmonary disease (COPD) (rated as 
10 percent disabling); benign prostatic hypertrophy (rated 
noncompensably disabling); and dermatitis (also rated 
noncompensable).  The combined rating, considering the aggregate 
effect of all of these conditions, is 80 percent.

2.  The veteran is not helpless or blind, or so nearly helpless or 
blind as to require the regular aid and attendance of another 
person.  

3.  The veteran is not a patient in a nursing home.

4.  The veteran is not bedridden. 

5.  The veteran's aggregate disabilities, however, do prevent him 
from dressing, attending to wants of nature, and protecting 
himself from the hazards or dangers incident to his daily 
environment.  


CONCLUSION OF LAW

The criteria have been met for special monthly pension benefits 
based on the need for the regular aid and attendance of another 
person.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act of 2000 
(the "VCAA")

The VCAA became effective on November 9, 2000, during the pendency 
of this appeal.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).  The VCAA and implementing regulations eliminated 
the requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The VCAA and 
implementing regulations also require VA to notify the claimant 
and the claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  See also Valiao v. Principi, 17 Vet. App. 229, 332 (2003) 
(implicitly holding that RO decisions and statements of the case 
may satisfy this requirement).

Since the VCAA was enacted during the pendency of this appeal and 
is a liberalizing law-providing procedural safeguards and 
protections of preliminary notice and assistance to a level not 
previously available, the veteran is entitled to the benefit of 
this new law in his current appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 10 Vet. App. 79, 
80 (1997).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
revisited the requirements imposed upon VA by the VCAA.  The Court 
held, among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Id. at 422.

In this particular case, however, the VCAA was not passed until 
after the veteran already had filed his claim for special monthly 
pension (SMP) and even after the RO's initial March 1999 rating 
decision denying his claim, which he appealed to the Board.  VA 
disagrees with the Court's holding in Pelegrini insofar as the 
potential applicability of the VCAA in these types of situations, 
where the initial unfavorable decision was issued prior to the 
enactment of this new law.  And VA is pursuing judicial review of 
this matter.  But in the meantime, fortunately, this is of no real 
consequence in this particular appeal because the Board is 
granting the veteran's claim.  Obviously then, there is no risk of 
prejudice to him in going ahead and deciding his appeal because 
any deficiencies in failing to comply with the VCAA are mere 
harmless error.  See Sutton v. Brown, 9 Vet. App. 553, 564 (1996); 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993); cf. 38 C.F.R. § 
20.1102 (2003) (error or defect in decision by Board "which does 
not affect the merits of the issue or substantive right of the 
appellant will be considered harmless and not a basis for vacating 
or reversing such decision").  This includes any failure to 
apprise him of what specific evidence was needed to substantiate 
his claim or who-him or VA, was responsible for obtaining the 
supporting evidence or what steps VA or he should take in 
developing the evidence.

II.  Applicable Legal Criteria

The veteran already has established his entitlement to a VA 
disability pension.  See a letter in his claims file ("c- file") 
dated October 3, 1995, apprising him of this.  And that award, in 
turn, is an acknowledgement of sorts by VA that he is permanently 
and totally disabled due to several chronic conditions that are 
not service connected (meaning not related to his service in the 
military).  They are:  CAD with hypertension, SP CABG times two 
(rated as 60 percent disabling); generalized anxiety disorder 
(rated as 30 percent disabling); arthritis of the knees, ankles, 
and shoulders (rated as 20 percent disabling); residuals of a CVA 
with a history of seizures (rated as 10 percent disabling); DDD of 
the cervical spine (rated as 10 percent disabling); COPD (rated as 
10 percent disabling); benign prostatic hypertrophy (rated 
noncompensably disabling); and dermatitis (also rated 
noncompensable).  The combined rating, considering the aggregate 
effect of all of these conditions, is 80 percent.  He also has 
nonservice-connected diabetes mellitus that has not been rated by 
the RO.  

The determinative issue in this particular appeal, however, is 
whether the veteran also is entitled to pension benefits at a 
"special," i.e., even higher rate.  This is an additional benefit 
above and beyond what he is currently receiving.  But it is 
reserved for specifically defined circumstances and fortunately, 
in this case, the medical and other evidence of record indicates 
that he does indeed meet the requirements for this additional 
benefit.  So his appeal will be granted.

Pension benefits are payable at the "special," i.e., higher rate 
alluded to above, with a higher minimum income limit, if a veteran 
is a patient in a nursing home, is helpless or blind, or is so 
nearly helpless or blind as to need or require the regular aid and 
attendance (A&A) of another person, or otherwise establishes the 
factual need for the regular A&A of another person.  See 38 
U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351 (2003).  


Determinations as to need for A&A must be based on actual 
requirements of personal assistance from others.  In making such 
determinations, consideration is given to such conditions as:  an 
inability of the veteran to dress or undress himself or to keep 
himself ordinarily clean and presentable; a frequent need of 
adjustment of any special prosthetic or orthopedic appliance which 
by reason of the particular disability cannot be done without aid 
(not including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed himself 
through loss of coordination of the upper extremities or through 
extreme weakness; an inability to attend to wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the veteran from the hazards or 
dangers incident to his daily environment.  "Bedridden" will be a 
proper basis for finding the need for the regular A&A of another 
person and is to be determined based on the actual requirement to 
be confined to a bed.  Conversely, voluntary confinement or 
instances where a physician has prescribed bed rest to promote 
convalescence or cure will not be considered "bedridden."  It is 
not required, however, that all of the disabling conditions 
enumerated above be found to exist before a favorable rating may 
be made.  The particular personal functions that a veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the veteran is so helpless as to need regular 
A&A, not that there be a constant need.  38 C.F.R. § 3.352(a).  
Neither is permanency of the need for regular A&A necessary.  See 
VAOPGCPREC 21-94 (Dec. 13, 1994).

In discussing the requirements of 38 C.F.R. § 3.352(a), the Court  
noted:  (1) it is mandatory for VA to consider the enumerated 
factors within the regulation; (2) eligibility requires that at 
least one of the enumerated factors be present; and (3) the 
"particular personal function" refers to the enumerated factors.  
See Turco v. Brown, 9 Vet. App. 222 (1996).  


In the case of a veteran entitled to a pension, but who does not 
qualify for increased pension based on the need for regular A&A, 
an increase in the pension rate still may be authorized, 
nonetheless, if the veteran has certain additional severe 
disabilities or is permanently housebound (HB).  The requirements 
for this increase are met when, in addition to having a single 
permanent disability rated or ratable as 100 percent disabling 
under VA's Schedule for Rating Disabilities (the Rating Schedule)-
without resorting to consideration of unemployability under 38 
C.F.R. § 4.17, the veteran:  (1) has additional disability or 
disabilities independently ratable at 60 percent or more, separate 
and distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or bodily 
systems, or (2) is "permanently housebound" due to his disability 
or disabilities.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 
3.351(d).  Permanently housebound is defined as substantially 
confined to his or her dwelling and the immediate premises or, if 
institutionalized, confined to the ward or clinical area, and it 
is reasonably certain that the disability and resultant 
confinement will continue throughout his or her lifetime.  

The additional 60 percent rating alluded to above may be achieved 
by adding multiple disabilities that, together, combine to a 60 
percent rating.  However, there is an express prohibition against 
combining separate ratings to achieve the 100 percent schedular 
rating alluded to above.  See VAOPGCPREC 66-91 (Aug. 15, 1991).  

III.  Background

The veteran has undergone comprehensive VA general medical, 
orthopedic, and psychiatric examinations to obtain medical 
opinions concerning the current severity of his disabilities in 
light of the specific criteria used to rate each of them.  See 38 
C.F.R. Part 4, Diagnostic Codes 5003, 5293, 6604, 7005, 7527, 
7899-7806, 8008, 9400.  See also Massey v. Brown, 7 Vet. App. 204 
(1994) (consideration of factors wholly outside the rating 
schedule is error as a matter of law).  


The codes used to rate his cardiovascular disability, for example, 
consider whether he has CHF and, if so, the number of episodes 
that he has experienced during the past year.  Those codes also 
consider his metabolic equivalents score (i.e., his METS, 
multiples of resting oxygen uptake) at the point that he begins to 
experience dyspnea, fatigue, angina, dizziness and syncope, as 
well as the extent, if any, that he may experience left 
ventricular dysfunction and, if so, his ejection fraction.  

The codes used to determine the severity of the veteran's 
orthopedic, i.e., musculoskeletal disabilities, on the other hand, 
consider such factors as the extent of his limitation of motion.  
And this includes any additional limitation of motion that he may 
experience above and beyond that objectively demonstrated due to 
pain, instability/weakness/weakened movement, premature/excess 
fatigability, or incoordination-particularly during times when his 
symptoms "flare up," such as during prolonged use or physical 
activity of any sort.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

The codes used to determine the severity of the veteran's 
psychiatric disability consider numerous signs and symptoms with 
respect to the impact upon his social and industrial adaptability.  
See 38 C.F.R. §§ 4.126, 4.130.  

The code used to determine the severity of the veteran's pulmonary 
disability considers the results of pulmonary function testing.  
See 38 C.F.R. § 4.97, Diagnostic Code 6604.

All of the above medical evaluations were done with the ultimate 
underlying goal of determining whether the veteran's disabilities, 
as a whole, are so severe that he needs the regular A&A of another 
person or, alternatively, is HB.  And according to the results of 
his several VA medical examinations, he does indeed meet the 
requirements for SMP based on the need for regular A&A.  

A head scan of the veteran at the University of Virginia Medal 
Center in July 1983 found atrophic changes in the left temporal 
lobe and to the left inferior frontal region, and just above this 
was an area of intracerebral hemorrhage.  

Dr. Young stated in April 1994 that the veteran had had two CABGs 
and was in resting CHF.  In October 1994 Dr. Young stated that the 
veteran had a 5-cm. abdominal aortic aneurysm (AAA) and there was 
some evidence of cardiac failure at rest.  His wife stated that he 
basically just stayed in bed at home and engaged in almost no 
physical activity.  

The discharge summary of hospitalization in December 1994 at the 
University of Virginia Medal Center noted the veteran had received 
a CABG in 1983 and a 
re-do in 1993.  He had angina at rest, two or three times monthly, 
relieved with sublingual nitroglycerine.  

In July 1999 Dr. Bashore stated the veteran had CAD, CHF, a 
seizure disorder, diabetes mellitus, and urinary retention.  He 
was not confined to bed but sometimes he stayed in bed for a week 
at a time due to weakness.  He was able to walk unaided but his 
wife had to take him to physicians and help him in everything he 
did.  His wife had to help him dress and help him bathe.  He was 
able to attend to the wants of nature unaided but was unable to 
prepare food as required.  He was able to feed himself and sit up.  
He was able to walk only for short distances due to the severity 
of his CAD and CHF.  He could not ride very far.  

In April 2000 Dr. Bashore stated the veteran was not confined to 
bed and was able to walk unaided and attend to the wants of nature 
unaided.  He was not able to prepare food as required but could 
feed himself and sit up.  He was able to travel by private vehicle 
for any distance but could only walk one-half block.  He did not 
require any in-home-care or nursing care.  In June 2002 Dr. 
Bashore reported that the veteran was limited in his activities 
due to stage III CHF.  He was permanently disabled due to multiple 
medical problems.  He was not confined to bed and able to walk 
unaided.  He was able to attend to the wants of nature unaided and 
was able to prepare food as required.  He was able to feed himself 
and sit up.  He was able to travel by private vehicle for any 
distance but could only walk one-half block.  He did not require 
any in home care or nursing care.  

The discharge summary of the veteran's October 2001 
hospitalization at the University of Virginia Medal Center shows a 
principal diagnosis of left lower extremity cellulitis and 
secondary diagnoses of diabetes, seizure disorder, CHF, AAA, CAD, 
CABG, COPD, hypercholesterolemia, and shingles.  

On VA general medical examination in February 1999 it was reported 
the veteran had had a CVA with intracranial hemorrhage secondary 
to an arteriovenous (AV) malformation treated with a left 
frontoparietal craniotomy in 1966, following which he had had 
seizures, although the last seizure was 13 years ago (i.e., in 
1986).  He had been relatively stable, neurologically.  He had had 
two CABGs and had angina requiring 5 to 6 tablets of nitroglyercin 
weekly.  He took medication for hypertension and had taken oral 
medication for diabetes mellitus for the last 2 years.  His major 
problem was shortness of breath (SOB) due to COPD, for which he 
used Albuterol and Atrovent inhalers, and Humibid.  His last 
pulmonary function test yielded findings compatible with moderate 
obstruction pulmonary disease.  It was thought that he might have 
cardiac dyspnea rather than pulmonary dyspnea.  Cervical spine X-
rays in 1991 found cervical spondylosis.  He had pain in his low 
back, hips, knees, and ankles.  He had had peptic ulcer disease 
(PUD) in the past.  A November 1990 endoscopy had found duodenitis 
and erosive disease.  Some of his gastrointestinal complaints 
might be due to gallbladder disease, which had been diagnosis 
after a February 1996 ultrasound.  He had symptomatic prostatic 
hypertrophy and a February 1995 yielded findings compatible with 
obstructive urinary disease.  His most recent chest X-ray revealed 
borderline cardiomegaly and an electrocardiogram yielded findings 
compatible with an old inferior wall infarction and a right bundle 
branch block, compatible with the history of CAD that he related.  

After a physical examination the impression was that the veteran's 
most serious disease was CAD and that his dyspnea was probably on 
a cardiac basis, although he also had mild to moderate COPD.  He 
also clearly had cerebrovascular disease with hemorrhage and 
possible an old infarct.  His symptoms mostly revolved around his 
degenerative arthritis in various joints, particularly his hips 
and knees but also his ankles.  He had moderate DDD of the 
cervical spine, and X-rays of his hips were negative, but he had 
degenerative joint disease (DJD) that was mild in the knees and 
minimal in the ankles.  In sum, he clearly had significant DJD 
diffusely.  

On VA psychiatric examination in February 1999 it was noted the 
veteran had good control of his seizures as a result of taking 400 
mgs. of Dilantin daily.  He had not worked since a stroke in 1967.  
After a mental status evaluation the diagnosis was a generalized 
anxiety disorder as well as mild dementia, which was likely 
secondary to an ischemic disorder.  His Global Assessement of 
Functioning (GAF) score, presently and the best in the past year, 
was 55 to 60, with some moderate difficulties in attention, 
concentration, memory, and affect.  

On VA orthopedic examination in April 2002 the veteran complained 
of neck pain radiating into his shoulders.  He also complained of 
low back pain and stiffness in his ankles, and sometimes pain in 
his ankles on weight-bearing.  On examination he had some 
limitation of motion of his shoulders and knees.  The diagnoses 
were DJD and DDD of the cervical spine, calcific tendonitis of the 
right shoulder, mild DJD of the knees, and arthralgia of the 
ankles.  

On VA psychiatric examination in April 2002 it was noted the 
veteran was a poor historian and that much of his past history had 
to be obtained from his wife.  It was reported that his numerous 
psychological problems had gradually progressed and that there had 
been a significant deterioration in his physical and psychological 
health over the years.  Currently, he needed help with the 
activities of daily living (ADL) and his wife helped him with most 
daily chores, including his finances.  On mental status evaluation 
he seemed to be in distress due to back pain and poor eyesight.  
He tried hard to participate in the interview in a meaningful 
manner but his wife helped to corroborate details.  In summary, it 
was felt that he met the criteria for major depressive episode, 
since his CVA in the 1960s.  The disturbance appeared to be 
etiologically related to his general medical condition through a 
physiological mechanism.  The diagnosis was a mood disorder due to 
general medical condition, his CVA residuals, and major 
depressive-like episode.  His GAF score was 40.  

On VA general medical examination in April 2002 the veteran was 
accompanied by his wife and son.  He was not permanently 
bedridden.  His best corrected vision was better than 5/200.  His 
wife managed his benefit payments.  His capacity to perform ADL 
was hindered by his advancing age.  He had bladder incontinence, 
loss of memory, and loss of balance which all affected his ability 
to ambulate.  He could leave home alone but could not go very far, 
e.g., to a neighbor's or a store.  His wife aided him in dressing 
in the morning.  Due to stiffness and pain in his legs and back he 
was not able to do a lot.  He had a lot of chest pain and, in 
intervals, SOB.  His son reported that the veteran was unable to 
walk 50 feet from home.  The veteran used a riding lawn mower as a 
means of getting around his yard and across the lawn.  He was 
limited in what activities he could do during the day.  He had SOB 
if he walked more than 50 feet.  He continued to have difficulty 
walking due to heart disease and could not carry anything without 
having to stop.  His estimated METs were 5 to 5.5.  He continued 
to take Dilantin but had not had recent seizures.  He complained 
of pain, stiffness, and swelling of the knees and shoulder due to 
arthritis.  It was reported that an October 2001 ultrasound had 
shown slight enlargement of his AAA.  

After recording the veteran's numerous diagnoses, it was reported 
that he had limitation of his activities due to degenerative 
change in his joints.  He required assistance with fastening his 
clothing but was still able to shave, use the toilet, and feed 
himself without assistance.  Urinary incontinence was reported.  
There was evidence of upper and lower extremity muscular atrophy 
and slight weakness but he had good coordination.  It was noted 
that he could benefit from the use of a motorized wheelchair for 
traveling long distances due to his COPD and his cardiac status.  

VA pulmonary function testing in April 2002 revealed post-dilatory 
forced vital capacity (FVC) of 84 percent of predicted, a forced 
expiratory volume, after one second (FEV1), of 68 percent of 
predicted, and a FEV1/FVC ratio of 81 percent of predicted.  


In June 2002 the veteran's wife stated that the veteran's overall 
condition had become much worse.  She had to bath him, feed him, 
and attend to his every need.  He was incapable of doing hardly 
anything for himself.  She also had to aid him in ambulation.  

IV.  Analysis

It is quite apparent the veteran has several very serious 
disabilities.  The determinative issue is their relative severity 
in relation to his personal need for A&A or housebound status.  

The VA physician that conducted the April 2002 general medical 
examination found upper and lower extremity muscular atrophy and 
slight weakness.  This is consistent with the veteran's limitation 
of activities due to impairment from his cardiac, musculoskeletal, 
and pulmonary disabilities.  In fact, this limitation is so severe 
that the use of a motorized wheelchair was recommended.  Also, the 
most recent psychiatric and general medical examinations found 
that he needed help with the activities of daily living (ADLs).  
These VA examiners based their professional medical opinions 
concerning the overall status of his disabilities on the results 
of objective clinical evaluations and reviews of his pertinent 
medical history.  So their opinions were well informed and based 
not only on the objective clinical data but also an independent 
review of the record on appeal.  They therefore deserve 
significant probative weight.  See Elkins v. Brown, 5 Vet. App. 
474 (1993); see also Owens v. Brown, 7 Vet. App. 429 (1995); Swann 
v. Brown, 5 Vet. App. 229 (1993).  

Also, the statements of Dr. Bashore, while not consistent in all 
aspects, confirm the veteran needs assistance dressing and 
bathing.  Also persuasive are the statements of Dr. Young that the 
veteran has angina and cardiac failure at rest.  Moreover, none of 
the medical evidence suggests there will be any improvement in the 
severity and impairment stemming from any of his many 
disabilities.  This is compounded by his moderate COPD and his 
diabetes and psychiatric impairment.  


In sum, the opinions of the recent VA examiners and of Drs. Yound 
and Bashore are that the veteran's disabilities are so severe that 
he needs the regular A&A of another person.  This, until now, 
primarily has been his wife.  And even she has provided testimony 
supporting his claim for SMP, indicating he has become more and 
more reliant on her personal assistance to meet his most basic 
needs.  So SMP based on the need for the regular A&A of another 
person is warranted.

Of the two bases for an award of SMP, i.e., the need of regular 
A&A of another person or being HB, under applicable laws and 
regulations, SMP based on the need of regular A&A of another 
person is the greater benefit.  See 38 U.S.C.A. §§ 1114(l) and (s) 
(West 2002) and 38 C.F.R. §§ 3.350(b) and (i), 3.352(a) (2003).  
Thus, the award of SMP based on the need for regular A&A renders 
moot the question of entitlement to SMP by reason of being HB.


ORDER

The claim for SMP based on the need for regular A&A is granted, 
subject to the laws and regulations governing the payment of VA 
compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



